 
 
IV 
111th CONGRESS
1st Session
H. RES. 819 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2009 
Mr. Posey submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to provide for division of the question on the legislative proposals involved to allow separate votes on disparate matters. 
 
 
That clause 5(a) of rule XVI of the Rules of the House of Representatives is amended by inserting (1) after (a) and by inserting at the end the following new subparagraph:

(2) In deciding upon the question of division, the division shall depend on the legislative propositions involved and not upon grammatical structure..
2.Clause 6(c) of rule XIII of the Rules of the House of Representatives is amended by inserting , or a rule or order that would waive clause 5 of rule XVI before the period. 
 
